Citation Nr: 0636840	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for skin cancers, to 
include as due to exposure in service to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

The veteran contends that his basal cell carcinoma of the 
skin and malignant melanoma were caused by his exposure to 
Agent Orange during his active duty service in Vietnam.  In 
the February 2004 remand, the Board directed the originating 
agency to arrange for the veteran to be afforded a VA 
examination.  The VA examiner was to provide an opinion as to 
whether it is "likely, unlikely, or at least as likely as 
not" that the veteran's skin cancers are etiologically 
related to his in-service exposure to herbicides, solar 
radiation, or to any other event during active duty.  The 
examiner was also to review the historical material in the 
claims folder along with a public notice from the Secretary 
of VA published in the May 20, 2003, Federal Register.  See 
68 Fed. Reg. 27630-641 (May 20, 2003).  While the April 2005 
examination report from the examiner indicates that the 
claims folder was reviewed, the record does not show that the 
examiner reviewed the public notice from the Secretary of VA.  
With respect to the etiology of the veteran's skin cancers, 
the examiner merely stated that the literature supports an 
increased incidence of melanoma and basal cell carcinoma in 
white veterans who had been exposed to Agent Orange.  This is 
not responsive to the Board's directive and is not adequate 
for adjudicative purposes.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App 268 (1998).  

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess.
  
2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the claims folder to be 
returned to the examiner who performed 
the veteran's April 2005 examination.  
After review of the claims folder and the 
Secretary of VA's public notice that 
appeared in the May 20, 2003, Federal 
Register, the examiner should proffer an 
opinion as whether it is at least as 
likely as not (whether there is a 50 
percent or better probability) that the 
veteran's skin cancers are etiologically 
related to his exposure to Agent Orange, 
solar radiation, or any other incident of 
military service.  The supporting 
rationale for the opinion must also be 
provided.

If the examiner who examined the veteran 
in April 2005 is no longer available or 
is not qualified to provide the required 
opinion and supporting rationale, the 
claims folder should be provided to and 
reviewed by someone else with the 
required expertise, who should provide 
the required opinion with supporting 
rationale.
4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


